Holmes, J.,
dissenting. I dissent from the judgment of the majority in this disciplinary matter in that it is my honest conviction that the violations of the Code of Professional Responsibility perpetrated by the respondent are of a grave nature involving moral turpitude. They not only involved the falsification of public reporting to the judiciary, but involved both fraud upon that judicial system and the public being served by such system. Even more grievous, in my opinion, is this respondent’s most deplorable utilization of his cloak of professionalism to ply his trade upon these couples eagerly anticipating the adoption of children, and charging exorbitant commercial-type fees to accomplish their honest parental desires.
I would strongly recommend permanent disbarment.